MORIARTY, C.
This is an election contest, involving the right to hold the office of sheriff of Bennett county. At the time of the trial it was stipulated that the evidence submitted in the contest case of Fullerton v. Smizer, 51 S. D. —, 213 N. W. 730, and the rulings of the court on such evidence might stand as the evidence and the rulings in this proceeding.
*325The appeals in the two proceedings have been submitted on a single set of briefs, and the questions raised in the instant appeal are the same as those raised in Fullerton v. Smizer. The decision in that case is controlling in the instant appeal, and, being handed down herewith, is hereby referred to as authority for the disposition of this case.
The judgment appealed from herein is affirmed.
CAMPBELL, P. J., and GATES, POLLEY, SHERWOOD, and BURCH, JJ., concur.